EvaNS, J.
(After stating the facts.) A jury can not be left to roam without any evidence in the ascertainment and assessment of damages. The damages which the law allows to be assessed in favor of a landowner whose property has been taken or damaged under the right of eminent domain are purely compensatory. Thé land actually appropriated by the telegraph company amounted to only a. fraction of an acre; and while it appeared- that the construction and maintenance of the telegraph line would cause consequential damages to the plaintiff, no proof was offered from, which any fair and reasonable estimate of the amount of damages thereby sustained could be made. The jury should have been supplied with the data necessary in arriving at such an estimate. Swift v. Broyles, 115 Ga. 887. Tn the absence of this essential proof, a verdict many times in excess of the highest proved value of the land actually taken must necessarily be deemed excessive.

Judgment reversed.


All the Justices concur.